Broyles, C. J.,
concurring specially. In the motion for a rehearing it is alleged that this court “ overlooked the fact appearing in the record that the verdict does not show that it was not directed by the court.” This court did not state that the verdict showed that it was not directed, but said that the record so showed. The bill of exceptions recites that “the court directed the jury to render a verdict finding in favor of the traverse and against the claim of exemption and that said fund was subject to garnishment.” In the judgment of the trial court (found on page 15 of the record transmitted to this court) occurs the following recital of facts: “The defendant having filed pleadings that the funds in the answer of Ingram-LeGrand Lumber Co., garnishee, is exempt from garnishment and not subject to the process of garnishment and the same is the daily and weekly wages of the said J. W. Harbison, and said plea of exemption having been traversed and the issue having been submitted to a jury (italics ours) and the finding of the jury *331[being] in favor of the traverse and against the exemption claimed by said J. W. Harbison and that the funds are subject to the .process of garnishment, it is considered and adjudged by the court,” etc., etc. The other grounds of the motion are without substantial merit.